 

 

Case 3:19-cv-00390 Document 26-1 Filed on 09/02/20 in TXSD Page 1of5

AO 88B (Rey. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Texas
Joe Shields )
v. ) Civil Action No, 3:19-ev-00390
)
Elevated Energy Solutions et al )
- Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: _ Inteliquent Legal Department, ATTN: Custodian of Records, Civil Subpoena Compliance, 550 West Adams St,
Suite 900, Chicago, IL 60661

(Name of person to whom this subpoena is directed)

a Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: The full name and all contact information for the entity that was assigned the following numbers at the time

and date specified: The number 6823181294 on 4/27/20 at 08:56 a.m., on 07/27/20 at 2:16 p.m. and 07/28/20
at 5:13 p.m. and the number 4693060054 on 04/27/20 at 12:02 p.m. and on 07/27/20 at 11:41 a.m.

 

Place: To be delivered to Joe Shields at his email address of | Date and Time:

antitelemarketer@gmail.com 08/15/2020 0:00 am

 

 

 

1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: : = SAY. + RADLEY
| eK OF COURT. wen
iw OR

pr,

 

 

 

 

 

 

7 “Send of Clinker or  Bepity Cle Attorney’s signature

 

The name, address, e-mail address, ‘and telephone nuniber of the attorney representing (name of party) _Joe Shields pro se
16822 Stardale Lane, Friendswood, Texas 77546, 281-482-7603 , who issues or requests this subpoena, are:
Joe Shields

; Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
 

_—Case 3: 19-cv- 00390 | _Document 26-1 Fike Ge

 
 
    

 

 

 

 

 

 

 

 

 

 

  

af
o 2 ;
un | ai eT wntormation, ray Pie Ton eG amen cs
~ eTATc]E chiG@adhe Te sheer |) /s & [=
By upp states jaca LAL USE
POSTAL SERVICE #3.95 a5tg
. r js Phi4
Ww 7 22
FRIENDSWOOD : aan meee rene om dak as ad
310 MORNINGSTDE DR Ty | Cirsumascobpt (ecto) = 8 aE Postmark
FRIENDSWOOD, TX 77546-9998 | Graeme bebey $e tr— Hera
08/07/2020 (800)275-8777 01:34 PM ci (CJAdutt Signature Restricted Detvery _ PLE LE $i U0 ;
anne . oOo Postage
” Ter mone mmm mms seamen ee co) $0 5
Product Qty ot t Price ru Soa Postage and Peas 0/07/9020
: 2 2 c -
First-Class Mail® 1 $0.55 Se $6.75
Letter a TEL Qi Ugat — O/ST?OUpW OF RECN
thi cago. it get oO Geass ENG. Sy, $67 SU 7 Gf)
Height: .80 Oz ~ eM (TE. 100
Estimated Delivery Date TG aP Ci ° _
certs tregeY 08/11/2020 $3.55 ‘PS Forat 2800, Seo BO ee ae S Sac a ae ie
USPS Certified Mail # .
70192280000154821518
Return Receipt $2.85
5 eturn Receipt #
9590940254639249925820 L
Total $6.95
Grand Total: = tt tS $6.95
Debit Card Remit'd $6.95

Card Name: VISA

coe LE UYU OnNCSD

 

ie

  

SENDER: COMPLETE THIS oe

mi Complete Items 1, 2, and 3.
W Print your name and address on the reverse
so that we can return the card to you.

w@ Attach this card to the back of the mailpiece,
or on the front if space permits.

C SUTLLER Vent Librd DPT.

VY Cdsteh pil OF AG LIRBS .
AT ¢ oe BPE Bec pm Pip Aw CL

NSb Est Adpngs F SUA 420
Chiko, EL bbC6/

 

B, Receiyed by (Printed Name)
Hg Co Usd fe

COMPLETE THIS SECTION ON SETS ad

  
    

A, Signat

   
 
  

gent
E] Addressee _

pir

D. Is delivery address different from item 12 LI Nes
lf YES, enter delivery address below: [7] No

    

   

 

 

3.
FUUACARCTTUETTSETIMTTMUT fe asitcomt
1 Adult Signature Restricted Delivery

S Certified Mall®

D Certified Mail Restricted Delivery
0 Collect on Delivery

“IC Collact on Delivery Restricted Delivery © Signature Confirmation™
01 Insured Malt

D Insured Mail Restricted Delivery

9590 9402 5463 9249 9258 20

 

 

San Sanne Ianto

O014 2280 ODL Suez L518

PS Form 3811, July 2015 PSN 7530-02-000-8053

foe

 

Service Type 1 Priority Mall Exprass@®

0 Registered Maii™

2 Registered Mall Restricted:
Delivery

(I Return Recelpt for
Mercharidise

Ci Signature Confirmation® |
Restricted Delivery :

(over $500 4
Domestic Return n Reoelpt |

wat
 

 

Shields v. Elevated Exera 2 Gv AAIOUS 89 9-9.00890 C00598- 18756820 On 09/02/20 in TXSD Page 3 of5

1 of 3

Subject: Shields v. Elevated Energy — Civil Action No. 3:19-cv-00390 (200595-187563)
From: Scott Kellogg <Scott.Kellogg@inteliquent.com>

Date: 8/12/2020 8:37 PM

To: "antitelemarketer@gmail.com" <antitelemarketer@gmail.com>

Although the attached subpoena was not directed to any specifically designated entity as the “named person” (i.e., instead,
simply addressed to “Inteliquent Legal Department”), this communication acknowledges receipt by Inteliquent, Inc.

f/k/a Neutral Tandem, Inc. and/or its parent company, Onvoy, LLC d/b/a Inteliquent and their affiliates (collectively
“Inteliquent”) of that subpoena issued 8/4/20 in the above-referenced litigation.

As a preliminary matter, we have observed the subpoena identifies this as being the email address of Joe Shields (identified in
the subpoena as both the plaintiff and the issuing or requesting pro se attorney). Cindy Shields is identified nowhere on the
face of the subpoena. Accordingly, it is unclear upon what basis Cindy Shields is offering legal conclusions in the
accompanying cover letter or what authority she has to extend the compliance date to 8/26/20 (per the post-script to the
letter). Therefore, Inteliquent continues to regard the compliance date as 8/15/20, as stated.

As you will recall, we previously corresponded concerning a subpoena issued in Civ. Action No. 3:20-cv-00018 (our file no.
200458-180099). In so doing, we noted that Inteliquent generally does not have end user customers, Rather, our customers
are typically other service providers (wireline, wireless, VOIP, etc.) to whom we provide wholesale communications services,
delivering traffic between the networks of such providers. You will recall that in such circumstances, telephone numbers are
in use by such other service providers (who have the end user subscriber(s) utilizing the same to initiate and receive calls).
Accordingly, we previously noted that we generally have no relationship with or information about the end user subscribers of

_our wholesale customers.

Given the services we perform and the level of traffic we carry (around 1 billion minutes of traffic daily), we receive a certain
volume of subpoenas from civil litigants seeking information about parties and circumstances arising at a distance from our
company. Noting this to you previously, we observed that each such subpoena must be reviewed to ensure it constitutes a
valid legal requirement for our response (many do not); the proceedings and/or applicable law may require our review; the
target number(s) at issue must be researched in our systems (of which there are several, including standalone legacy systems
from acquisitions, certain of which are archived and not readily accessible); correspondence with one or more of our identified
customers will typically be necessary to disclose our receipt of the subpoena (to fulfill contractual obligations); and

a substantive response must be provided (given the unfamiliarity of many with the function we perform, one or more interim
responses are commonly necessary [to address defects and present objections] and/or subsequent clarifying correspondence
may also be necessary).

Further, Inteliquent receives a disturbing quantity of subpoenas that are at least partially or even entirely erroneous with
reference to one or more numbers that are not or have never been in service with our company. Such subpoenas seek
information about numbers that have nothing to do with Inteliquent. For these numbers, while we will have no information,
we nevertheless must review the subpoena and research the numbers to even make such a determination, and only then
spend more time providing a response to this effect. All of this results in costs incurred by Inteliquent.

Given the rate of such erroneous submissions, it is Inteliquent’s perception that a certain percentage must involve bad faith
actions (litigants who understand that we deliver traffic to/from much of the broad spectrum of the communications industry
and who may erroneously regard us as a “clearinghouse” of information the cannot find elsewhere). As you will recall, the
subpoena issued by you in the aforementioned Civ. Action No. 3:20-cv-00018 involved one such number for which we had no
history of any association with our company.

All of the foregoing takes far more than the “few seconds” dismissively suggested by Cindy Shields in the cover letter
transmitting the instant subpoena. Cindy Shields is not recognized as a present or former employee of Inteliquent.
Accordingly, being someone who is wholly lacking in knowledge of Inteliquent, our systems, and our contractual obligations,
Cindy Shields’ assessment is puzzling. This is especially true in light of prior communications in Civ, Action No, 3:20-cv-
00018. The above summary of our costs incurred (similarly shared in that prior communication) presents actual costs we
incur with regularity over a volume of subpoenas we receive as a non-party to litigated matters. The burden of compliance
imposed upon Inteliquent is real and it has nothing to do with “profiteering,” contrary to Cindy Shields’ implication.

Accordingly, as provided in our Civil Subpoena Policy (posted at https://www.inteliquent.com/law-enforcement-support), we

have established a tiered schedule for our standard civil subpoena processing fee. This fee covers all such common costs
for the processing of our compliance response to a subpoena seeking customer-identifying information for a quantity of

8/13/2020 10:39 AM
 

 

Shields v. Elevated Enge se GvilAetiprOws G0 >-OesA GAP6-18756Hed on 09/02/20 in TXSD Page 4 of 5

2 of 3

numbers in a matter of civil litigation to which we are a non-party.

As you will recall, in that prior matter, as a 1-time courtesy to Joe Shields — a party with whom we had never interacted —- we
waived the applicable fee in the interest of orderly processing. We did so in light of the pandemic circumstances, which had
closed our offices, were serving to only delay processing generally, and would only prolong processing of your matter relative
to the brief interval remaining for compliance at the time the subpoena was even received and reviewed.

In addition to cautioning about that 1-time only courtesy, we noted that the Cindy Shields’ accompanying correspondence in
that prior matter was making a novel assertion -- that FRCP Sec. 45 was entirely prohibitive of Inteliquent’s receipt of a fee to
compensate for its costs of review, processing, and production. We further noted that position and her citation to Benek’v.
Kan. City Life Ins. Co. as support for the same was erroneous as a blanket assertion of law. Moreover, we questioned why
anyone would cite to a decision in the Western District of Washington and suggest the same is dispositive on the matter of
FRCP Sec, 45 for a case in the Southern District of Texas. As noted then, that decision was neither apparent as controlling in
the appellate circuit, nor in the Southern District of Texas.

 

In the interest of future cooperative interactions with you, we also previously offered considerate encouragement for your
review of cases beyond Benek, including those that would be controlling law in the district in which you are litigating. Despite
such encouragement, we are in receipt of another Cindy Shields cover letter in the instant matter, which again only cites to
Benek and also seems to disregard the entirety of our prior communication about our processing fee and the costs we incur.
The non-acknowledgment of the same and the non-tendering of the fee with the instant subpoena indicate that
communication was either not digested or else simply dismissed altogether.

In addition to noting that Inteliquent -- a non-party to that prior matter — was not prohibited from compensation for
expenses incurred in our production, we also noted that Rule 45 and a series of decisions over various jurisdictions speak to
the principles of “cost-shifting”. Non-parties have rights to not be unduly burdened by the expenses of complying with

the interests of actual parties in litigation. Beyond this, we observed that courts may not only find an entitlement to
compensation for a non-party’s production, but also sanction parties as part of the cost-shifting analysis. We call your
attention again to the same here.

Having previously communicated as summarized herein only months ago and extended the noted 1-time courtesy, it is
surprising to receive the instant subpoena and to be non-tendered the $50.00 fee. It is all the more surprising to see it
suggested that there could be no valid reason for our non-compliance and that you may summarily act (“...if Inteliquent
refuses to comply...for any reason..., a Motion to Compel compliance... will be filed without further notice.”). This
statement is not even consistent with the excerpted provisions of Rule 45 included with the instant subpoena (see 45(d)(2)(i)
which provides that where an objection is made, notice must specifically be provided by the serving party to the
commanded person, and 45(d)(2)(ii) which provides for protection of non-parties from significant expenses). It is unclear
why you would want to belligerently and preemptively threaten Inteliquent (who has only extended prior courtesy to you), fet
alone to do so contrary to the rule you have documented, and without an attempt to meet and confer in an effort to come to
some understanding which would result in production.

Accordingly, please note that as a non-party to the above-referenced litigation, Inteliquent formally objects as follows to
the subpoena in its entirety:

Inteliquent objects to the request for document production, since the same is unduly burdensome, overly broad, and
Neither relevant to nor proportional to the needs of the litigation. This applies to each and every request, except as
specifically stated.

We further invoke all attorney client and work product rights against production of privileged information.

We further object to the subpoena to the extent it seeks confidential and proprietary information.

We will not produce any information beyond the scope required under the applicable Rules of Civil Procedure and any
local rules, including as to third parties.

Finally, we object to the production of ESI as unduly burdensome and do not agree to the production of any ESI except
to any limited extent that we can reach agreement on any production.

We also reserve all rights to raise further objections to the extent their appropriateness becomes clear to us in the
course of any discussions on the matter.

8/13/2020 10:39 AM
 

Shields v. Elevated Enéigyse Gvil ActionOD8 909-dv00I ANE PISI5-1B75b4)ed On 09/02/20 in TXSD Page 5 of 5

While we object for the reasons noted herein, upon receipt of the standard processing fee provided for in our civil

subpoena policy ($50. 00—-a Tier 1 request), we are willing to withdraw the same and process this subpoena. Specifically,

 

isfaré Inteliquent’s wholesale cusoMer(S) for the target telephone numbers, and supply their associated contact information,
per our records (typically: physical address, contact person, phone number, email address and website address). Receipt of
the applicable standard processing fee of $50.00 will compensate Inteliquent for the undue burden imposed upon

our company as a non-party to this matter.

We do encourage you to reevaluate your position and direct a check payable to “Inteliquent” to my attention and with
correspondence referencing our file no. 200595-187563. Moreover, in transmitting the fee or otherwise in response to
this message, we will be looking for Joe Shields specifically to agree to an extension date that is at feast 10 business
days from the date of our receipt of the same. Such extended interval is necessary to fulfill our disclosure obligations to
our customer(s) for the target numbers. Such party/parties will not be identified until processing commences with our receipt
of the applicable fee and thereafter, the performance of our research concerning the numbers.

We do hope that you will promptly transmit the fee to address our objection or otherwise schedule a time to meet and confer
about your non-recognition of the same. Payment of the fee is entirely commonplace across the broad spectrum of Jarge and
small firms and pro se parties with whom we routinely interact in matters of civil litigation to which we are a non-party. It
occurs not only with recognition by such parties of the reasonable costs we incur as a non-party, but also without assertions
about Rule 45 or Benek among litigants in federal court. The position outlined by Cindy Shields is quite unique. As such, we
do hope that you will tender the fee, agree to the necessary extension, and strive for a different course in any future
interactions with our companies.

 

Kind regards,

Scott Kellogg | Counsel to Inteliquent | 0: 312-384-8086
550 West Adams St., Suite 900
Chicago, IL 60661

&
Intellqueny
This email (including any accompanying documents) is confidential, may be privileged and/or attorney work-product and is intended for

the addressee(s) only. Unauthorized review, use, disclosure, copying, alteration or distribution of this communication or any part thereof is
forbidden and may be unlawful. If you have received this communication in error, please notify the sender immediately by return email and
destroy this email and all copies of it, including all attachments. Please consider the environment before printing this page.

 

— Attachments:

200595 Civil Subpoena.pdf 435 KB

8/13/2020 10:39 AM
